Citation Nr: 0513013	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  02-10 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs 
improved pension benefits in the originally calculated amount 
of $5,273.00 was properly created.

2.  Entitlement to a waiver of recovery of an overpayment of 
VA improved pension benefits in the calculated amount of 
$5,273.00.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 





INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  The veteran is deceased, and the appellant is 
his widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee) in Winston-
Salem, North Carolina.  

In January 2002, the appellant was informed of an overpayment 
of VA pension benefits in the amount of $5,273.00.  In 
February 2002, she requested a waiver of collection of the 
overpayment and disputed its validity, stating that VA used 
an incorrect amount for her son's Social Security 
Administration (SSA) benefits.  Her request was denied in 
April 2002.  In a May 2002 correspondence, the appellant 
stated that the SSA had determined that she had been overpaid 
by about $1,000.00.  She stated that this should therefore 
reduce the amount of the VA overpayment.  In July 2002, the 
RO issued the appellant a Statement of the Case (SOC) on the 
denial of the request for a waiver of overpayment.  According 
to the record, the appellant timely filed a VA Form 9 to 
perfect an appeal of the issue of entitlement to a waiver of 
recovery of an overpayment of VA improved pension benefits in 
the calculated amount of $5,273.00.  Also on her VA Form 9, 
the appellant again disputed the validity of the overpayment.

Because of the Board's finding below that the appellant has 
placed the issue of the validity of the VA debt in appellate 
status, the issues are as listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The appellant contends, in essence, that the amount of 
overpayment of VA improved pension benefits has been 
miscalculated and that she is entitled to a waiver of 
recovery of the overpayment due to undue hardship.  She 
asserts that VA used an incorrect amount for her son's SSA 
benefits for 2001, and that she has not received VA pension 
benefits since January 1, 2001.  She also asserts that the 
SSA is deducting an amount of $26.00 per month for an 
overpayment of SSA benefits.  

After a review of the record, the Board finds that the 
appellant disputes both the validity of the debt and the 
denial of the request for a waiver of overpayment.  In this 
regard, the Board finds that the May 2002 statement 
constitutes a timely notice of disagreement with respect to 
the validity of the debt, in particular, the amount of debt.  
See 38 U.S.C.A. § 7105 (appellate review will be initiated by 
a notice of disagreement).  As the RO has not issued the 
appellant a SOC regarding the validity of the creation of the 
debt and as she has not been given an opportunity to perfect 
an appeal to the Board by submitting a timely substantive 
appeal, this claim must be remanded to the RO.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  See also 38 C.F.R. 
§ 20.200 (2004); Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).  

The United States Court of Appeals for Veterans Claims has 
held that, when an appellant raises the validity of a debt as 
part of a waiver application, it is arbitrary and capricious 
and an abuse of discretion to adjudicate the waiver 
application without first deciding the appellant's challenge 
to the lawfulness of the debt.  Schaper v. Derwinski, 1 Vet. 
App. 430, 437 (1991).  On remand, the RO must first address 
the preliminary issue of whether the overpayment in question 
was properly created (i.e., the validity of the debt).  See 
id; VAOPGCPREC 6-98 (April 24, 1998).  If the RO concludes 
the debt is validly established, the appellant's request for 
a waiver should be referred to the Committee.

Thus, because formal review as to the validity of the 
creation of the appellant's debt has never been performed, 
the agency of original jurisdiction is required to conduct 
the initial review of this issue to avoid prejudice to the 
appellant and her claim.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  Under these circumstances, due process 
requires that the RO perform a full, formal, initial review 
of the validity of the creation of the debt and the amount of 
the debt prior to further appellate review.

Once the amount of the debt is established, the Committee 
should next revisit the issue of whether the appellant acted 
with fraud, misrepresentation, or in bad faith in her 
dealings with VA surrounding the receipt of VA pension 
benefits and the subsequently-declared debt.  If it is 
concluded that there was no fraud, misrepresentation, or bad 
faith involved, then the Committee should adjudicate the 
issue of entitlement to a waiver under the principles of 
equity and good conscience.

The Board notes that an October 2001 SSA letter reflects a 
repayment withholding schedule to collect SSA benefits paid 
in error in the amount of $876.00.  The letter states that 
$26.00 will be deducted each month from November 2001 to 
November 2004.  The Board further notes that a 2001 SSA 
benefit statement reflects that $26.00 in benefits was repaid 
to SSA in 2001.  

In addition, the Board notes that the most recent Financial 
Status Report (FSR) of record dates to May 2002.  In this 
regard, the Board observes that a current FSR is needed to 
properly apply the equity and good conscience standard, to 
include whether the appellant would suffer undue hardship.

Lastly, the Board notes that in February 2005 the appellant's 
representative revoked its power of attorney.  Thus, the RO 
should provide the appellant the appropriate forms to allow 
her to appoint a new representative if she so desires.  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the appellant 
with the appropriate forms to allow her 
to appoint a new representative if she so 
desires.

2.  The RO should contact the appellant 
and request that she submit a current 
Financial Status Report.

3.  The RO must adjudicate the validity 
of the creation of the debt, establishing 
the amount of the appellant's debt, to 
include any necessary evidentiary 
development, providing notice of the 
decision to the appellant and an 
opportunity to respond.

4.  Once the amount of the debt has been 
established, the Committee should next 
revisit the issue of whether the 
appellant acted with fraud, 
misrepresentation, or in bad faith in her 
dealings with VA surrounding the receipt 
of VA pension benefits and the 
subsequently-declared debt, providing 
notice of the decision to the appellant 
and an opportunity to respond.

5.  To the extent the RO continues to 
find the debt to be valid, the RO should 
readjudicate the issue of a waiver of 
recovery of the overpayment.  This review 
should include consideration of all 
pertinent evidence received since the 
issuance of the July 2002 SOC.  

6.  If the determination remains 
unfavorable, the appellant and her 
representative, if any, should be issued 
a Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 that 
summarizes the pertinent evidence and 
reflects the reasons and bases for the 
decision reached.  The appellant and her 
representative, if any, should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

7.  If the appellant continues to 
disagree with the validity of the 
creation of the debt, the RO should issue 
to the appellant and her representative, 
if any, a SOC and VA Form 9, and afford 
them the applicable time period for 
perfecting an appeal as to that issue.  
The appellant is hereby reminded that 
appellate consideration of the claim may 
be obtained only if a timely appeal as to 
the issue is perfected.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




